UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6209



FRANK BOSTON,

                Petitioner - Appellant,

          v.


WARDEN,   LEE  CORRECTIONAL    INSTITUTION;    SOUTH     CAROLINA
DEPARTMENT OF CORRECTIONS,

                Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (9:07-cv-01861-PMD)


Submitted:   June 26, 2008                    Decided:    July 1, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Frank Boston, Appellant Pro Se.    Erin Mary Farrell, John Eric
Kaufmann, MCKAY, CAUTHEN, SETTANA & STUBLEY, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Frank Boston, a state prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000) petition.       Boston’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                 The magistrate judge

recommended that relief be denied and advised Boston that failure

to file timely objections to this recommendation could waive

appellate     review    of    a    district       court   order    based    upon    the

recommendation. Despite this warning, Boston failed to timely

object to the magistrate judge’s recommendation.

              The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.                         Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).                        See generally

Thomas v. Arn, 474 U.S. 140 (1985).                 Boston has waived appellate

review by failing to file timely objections after receiving proper

notice.     We accordingly deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal   contentions        are     adequately      presented    in   the

materials     before    the       court   and     argument   would    not     aid   the

decisional process.

                                                                            DISMISSED




                                          - 2 -